Citation Nr: 0209658	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stress fracture of the left second metatarsal.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from November 22, 1974, to 
December 18, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied service connection for 
residuals of a stress fracture of the left second metatarsal, 
and from an April 1998 rating decision, of the same RO, which 
denied nonservice-connected pension.

The veteran was scheduled for a Travel Board Hearing that was 
to be conducted in Roanoke, Virginia, in May 1999, but he 
failed to report.  The Board thereafter remanded the case in 
January 2001, for additional development and readjudication 
pursuant to the Veterans Claims Assistance Act of 2000 (the 
VCAA), which was enacted during the pendency of this appeal 
and is currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The requested additional 
development and readjudication were performed, to the extent 
allowed by the veteran, and the claims file has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence in the record 
showing that the veteran currently suffers from chronic 
residuals of the stress fracture of the left second 
metatarsal that he suffered during service in 1974.

2.  The veteran served on active duty for less than 90 days 
during the Vietnam War era, he had only one period of active 
duty, and he was not discharged or released from such service 
for a service-connected disability.




CONCLUSIONS OF LAW

1.  Claimed residuals of a stress fracture of the left second 
metatarsal were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  The veteran does not meet the service requirements for 
basic eligibility for nonservice-connected pension benefits.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted earlier, the veteran served on active duty from 
November 22, 1974, to December 18, 1974.  His service medical 
records reveal that he entered service with a history of a 
broken left leg and an osteoma in the left tibia.  (An 
"osteoma" is a benign, slow-growing mass of mature, 
predominantly lamellar (thinly layered), bone.  Spurgeon v. 
Brown, 10 Vet. App. 194, 195 (1997).)

The service medical records also reveal that the veteran 
complained, on December 4, 1974, of problems with his left 
foot, after a fall the night before.  X-Rays revealed a 
stress fracture of the second metatarsal bone of the left 
foot.  The veteran was then issued a temporary 21-day 
profile, starting on December 4, 1974.  The profile was 
limited to 21 days because the condition was considered 
"temporary and ... not expected to exceed ninety days."  The 
veteran was discharged from active military service prior to 
the expiration of his 21-day profile.  Records reveal that he 
was discharged for the reported reason of a poor attitude and 
failure to adapt to the military; he was not given a 
discharge for medical disability.

In October 1997, more than 22 years after the veteran's 
separation from active military service, the RO received the 
veteran's claim for service connection for residuals of a 
fracture of the second metatarsal bone of the left foot.  The 
RO denied the claim in a January 1998 rating decision, after 
finding that there was no competent evidence showing the 
current manifestation of a chronic residual disability of the 
veteran's left second metatarsal.  Shortly thereafter, the RO 
denied entitlement to nonservice-connected pension benefits, 
in an April 1998 rating decision, on the basis that the 
veteran's service of less than a month did not meet the 
minimum of 90 days that VA regulation requires for such 
entitlement, and the veteran had not been medically 
discharged for a service-connected disability.  

In support of his claim for service connection for residuals 
of a stress fracture of the left second metatarsal, the 
veteran submitted two private medical reports dated in 
February 1998, showing diagnoses that include paranoid 
schizophrenia, alcohol and marijuana use, back pain, near 
syncopal episodes, and reactive airway disease.  No 
references to a chronic disability of the left metatarsal 
bone, or complaints of any type of left foot problems, were 
made, and no abnormalities of the veteran's left foot were 
reported.

In a Statement of the Case (SOC) that was issued in July 
1998, the RO specifically advised the veteran, once again, of 
the reasons and bases for the denials of his claims on 
appeal, and of the specific evidence that he needed to submit 
in order to obtain service connection for his claimed 
residual disability of the left foot.  He was specifically 
advised therein that,  "If the veteran has medical evidence 
specific as to the 2nd left toe showing a chronic condition 
from time of separation from service, he should provide it 
for further consideration."  The veteran was also advised in 
this SOC of the specific criteria that he needed to meet in 
order to obtain nonservice-connected pension benefits.

The RO scheduled the veteran for a Travel Board hearing that 
would have been conducted in Roanoke, Virginia, on May 19, 
1999, but the record shows that the veteran failed to report.  

By letter dated June 3, 1999, the RO informed the veteran 
that his appeal was being certified to the Board and that he 
had 90 days to submit additional evidence or request another 
hearing before the Board.  No response was received to this 
correspondence from the RO.

On April 29, 2000, the RO sent the veteran a copy of his 
temporary claims folder, per the veteran's request.  The 
Board also sent the veteran a copy of his entire file, as 
noted in a letter dated on May 23, 2000.

In the January 2001 remand referred to earlier in this 
decision, the Board instructed the RO to accomplish any 
additional development required under the VCAA.  Accordingly, 
by letter dated September 4, 2001, the RO advised the veteran 
that, to substantiate his claim for service connection for 
residuals of a stress fracture of the left foot, the record 
needed to contain competent medical evidence showing the 
claimed disability and either competent medical evidence 
linking the current disability to the inservice stress 
fracture or competent evidence showing continuity of 
symptomatology of the stress fracture from the time he got 
out of service to the present.  The veteran was also advised 
in that communication from the RO that, to substantiate his 
claim for pension benefits, the record needed to contain 
evidence showing that he was discharged or released from 
active duty for a disability adjudged service-connected 
without presumptive provisions of the law, or showing that he 
had, at the time of discharge, such a service-connected 
disability, shown by official records, and which in medical 
judgment would have justified a discharge for disability.

The veteran was further advised in the above letter from the 
RO that the RO would make reasonable efforts to assist him in 
obtaining other evidence necessary to substantiate his 
claims, provided that he authorized the RO to obtain that 
evidence in his behalf and he properly identified it.  Since 
at the time of this letter, the circumstances of the 
veteran's discharge remained unclear, the veteran was also 
told in that letter that, to substantiate his claim for 
pension benefits, the RO was asking the service department 
for more information about his discharge from service.  The 
veteran was finally asked, once again, that if there was any 
additional evidence to substantiate either of his claims on 
appeal, "please identify each source of evidence to include 
full names and addresses and, in the case of medical 
evidence, the dates you were seen."  He was then told that, 
if the RO did not get a response within 60 days, it would be 
assumed that there was no additional evidence he wanted 
considered.

The record shows no response from the veteran to the above 
communication.

In January 2002, the RO issued a Supplemental Statement of 
the Case (SSOC), continuing its denial of the veteran's 
claims for service connection for residuals of a stress 
fracture of the left second metatarsal and nonservice-
connected pension.  The veteran was advised of the enactment 
of the VCAA and of VA's re-defined duties to assist and 
notify veterans, as well as of every claimant's 
responsibility to present and support a claim for benefits.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).  The 
veteran was further advised that, under the VCAA, VA will 
discontinue assisting a claimant in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim, such as cases in which the veteran is 
requesting a benefit to which he is not entitled as a matter 
of law or when the claimant is ineligible because of lack of 
qualifying service or other lack of legal eligibility.  See 
38 U.S.C.A. § 5103A(a)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(d) (2001).

The record shows no response from the veteran to the above 
communication.

By letter dated May 13, 2002, the RO advised the veteran 
that, having completed the additional development requested 
by the Board on remand, his case was being returned to the 
Board for appellate review and that, if he wanted to send 
additional evidence, submit another request for a hearing 
before a member of the Board, or change his representative, 
he should do so by writing to the Board, which would then 
determine whether to grant the request or accept the new 
evidence.

No response has been received to the above letter.



II.  Analysis

Initially, the Board notes that the veteran's claims file 
shows that through correspondence, the rating decision on 
appeal, the SOC, and the SSOC, the veteran has been duly 
notified of the specific evidence that is necessary to 
substantiate his claims on appeal.  Reasonable VA efforts 
have been made to develop the claims.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied and that no further assistance to the veteran 
is thus warranted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

Entitlement to service connection for residuals of
a stress fracture of the left second metatarsal

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In the present case, there is evidence that the veteran had a 
stress fracture of the left second metatarsal bone during 
service in 1974.  He was given a temporary limited duty 
profile and was to return to duty.  However, there is no 
competent medical evidence in the record showing that the 
veteran currently suffers from any chronic residuals of that 
in-service stress fracture.  Post-service medical records in 
the claims folder do not suggest the existence of any chronic 
residuals of a left foot stress fracture.  The RO has advised 
the veteran of the evidence that is needed to substantiate 
this particular claim (specifically, competent evidence of a 
current disability), but the veteran has chosen not to 
cooperate with the RO's efforts to develop his claim.

The record simply does not support the veteran's contention 
of having a current chronic disability that is a residual of 
his in-service stress fracture of the left second metatarsal.  
As the claimed disability is not shown to exist by competent 
medical evidence, there can be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  The preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of a stress fracture of the left 
second metatarsal.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to nonservice-connected pension benefits

To establish entitlement to VA nonservice-connected pension 
benefits under the law, a veteran must show (1) that he 
served during a period of war for a requisite period of time; 
(2) that he is permanently and totally disabled; and (3) that 
his income meets a certain income standard.  38 U.S.C.A. 
§ 1521; see also 38 C.F.R. § 3.3(a)(2); Fischer v. West, 11 
Vet. App. 121, 123 (1998).  The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period.  38 C.F.R. § 3.2(f).  In all other cases, 
the wartime period for the Vietnam era is defined as 
beginning on August 5, 1964, and ending on May 7, 1975.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

A veteran meets the service requirements of 38 U.S.C.A. 
§ 1521 if such veteran served in the active military, naval, 
or air service:

(1) for 90 days or more during a period 
of war;
(2) during a period of war and was 
discharged or released from such 
service for a service-connected 
disability;
(3) for a period of 90 consecutive days 
or more and such period began or ended 
during a period of war; or
(4) for an aggregate of 90 days or more 
in two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j).

The Board is bound by applicable law and regulations in its 
decisions.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.5.

In the present case, the veteran served on active duty for 
less than 90 days during the Vietnam War era, he had only one 
period of active duty, and he was not discharged or released 
from such service for a service-connected disability.  He 
therefore does not meet the service requirements of Section 
1521 for nonservice-connected benefits.  It would, therefore, 
be unnecessary to determine whether he is permanently and 
totally disabled and whether his income meets a certain 
income standard.  His claim for nonservice-connected pension 
benefits has therefore failed, and must be denied, as the 
veteran is clearly not entitled to nonservice-connected 
pension benefits due to lack of qualifying service.


ORDER

1.  Entitlement to service connection for residuals of a 
stress fracture of the left second metatarsal is denied.

2.  Entitlement to nonservice-connected pension benefits is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

